UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 19, 2010 FAIRFIELD FUTURES FUND L.P. II (Exact name of registrant as specified in its charter) New York 000-51282 56-2421596 (State or other (Commission File (IRS Employer jurisdiction of Number) Identification No.) incorporation) c/o Ceres Managed Futures LLC 55 East 59th Street - 10th Floor New York, New York 10022 (Address and Zip Code of principal executive offices) Registrant’s telephone number, including area code:(212) 559-2011 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On May 19, 2010, the Registrant’s limited partnership agreement (the “Agreement”) was amended and restated to amend the transferability provisions of the Partnership to provide limited partners with greater flexibility to transfer units and to incorporatevarious minor revisions into the Agreement. Item9.01Financial Statements and Exhibits. (d)Exhibits. ExhibitNo. Description Amended and Restated Agreement of Limited Partnership of the Registrant - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. FAIRFIELD FUTURES FUND L.P. II By:Ceres Managed Futures LLC, General Partner By: /s/ Jerry Pascucci Jerry Pascucci President and Director By: /s/ Jennifer Magro Jennifer Magro Chief Financial Officerand Director Date:May 24, 2010 - 3 -
